Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry Roseboro appeals the district court’s order denying relief on his civil complaint. We have reviewed the record and find no reversible error. • Accordingly, we affirm for the reasons stated by the district court. Roseboro v. Felts, No. 5:08-cv-01433, 2012 WL 3637406 (S.D.W.Va. Aug. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.